PER CURIAM.
The damages sought to be recovered in this action are not alone for injuries which were apparent at or immediately after the accident, but, in addition, those which resulted therefrom, and from which it is claimed the plaintiff is still suffering. The order appealed from does not bear the construction placed upon It by the appellant. The examination by the physician is not to take place in the presence of the referee, or of the defendant’s attorney, but is to be a private examination; and, subsequent to such private examination, the physician is to appear before the referee and testify as to the condition in which she then found the plaintiff. The other objections to the order are not well taken. The examination was clearly justified by the provisions of the Code, and the facts shown bring the case within those provisions. The time for the examination having passed, a new day will be fixed upon the settlement of the order.
The order should be affirmed, with $10 costs and disbursements.